Citation Nr: 0718080	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized service from November 1941 to August 1942 and from 
March 1945 to April 1946, and was a prisoner of war (POW) of 
the Japanese from April to August 1942.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision of the Manila Regional 
Office (RO).  In February 2007, the Board referred the case 
to the Veterans Health Administration (VHA) for an advisory 
medical opinion.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002; the certified 
cause of his death was pneumonia; Parkinson's disease was 
listed as the underlying cause.

2.  At the time of the veteran's death, his only service 
connected disability was a scar to the right hand, rated 
noncompensable.

3.  Parkinson's disease was not manifested in service or in 
the first postservice year, and is not shown to have been 
related to the veteran's service.

4.  When the veteran was admitted to a hospital on February 
1, 2002 his diagnoses included cerebrovascular accident 
(CVA).

5.  Competent evidence establishes that the veteran's CVA 
caused impairment that contributed to cause his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the decision 
below grants the benefit sought, there is no reason to 
belabor the impact of the VCAA in this case, as any error or 
failure in notice or duty to assist would be nonprejudicial.

II.	Factual Background

The veteran died on February [redacted], 2002.  The certified 
immediate cause of his death listed on his death certificate 
was pneumonia; Parkinson's disease was listed as the 
underlying cause.

The record reflects that the veteran had established service 
connection for a scar to his right hand, rated 
noncompensable.

The veteran's service records show that on separation 
examination clinical evaluation of all systems was normal.  
An affidavit for Philippine Army Personnel notes he was a POW 
(from April to August 1942).

Hospital records dated in January 2002 show that the veteran 
was admitted and treated for, among other diseases, left 
basal pneumonia.  A February 4, 2002 certification notes the 
veteran was examined, treated and admitted to the hospital on 
February 1, 2002 with the following diagnoses: Parkinson's 
disease, chronic subdural hematoma and CVA infarct.  A 
February 2, 2002 Brain CT Scan shows right fronto-temporo-
parietal and left frontal subdural effusion or hematoma.  

In February 2007 the Board sought a VHA medical advisory 
opinion as to whether or not the veteran had heart disease or 
CVA, and if so, whether either such was a factor in causing 
or materially contributing to cause his death.  

In his February 2007 medical opinion, a consulting VHA 
neurologist noted the veteran's medical history and opined, 
in essence, that the veteran did have a CVA (stroke) and that 
it was a contributing factor to his death.  He stated that 
"Though not anywhere further specified, a seeming CVA would 
have to reflect some acute impairment of mental or physical 
function- and any mental or physical impairment would 
decrease the patient's ability to deal with and recover from 
pneumonia and related septic foci."  The neurologist further 
explained that the veteran was admitted with pneumonia and 
significant sepsis (noting a WBC of 25,000), which implied 
that pulmonary purulence and congestion was the source of his 
sepsis.  He stated that the veteran's CVA implied a new 
subacute mental or physical impairment.  He opined that the 
veteran's recovery from pneumonia was impeded by decreased 
voluntary ventilation - which promoted further pulmonary 
congestion and decreased his clearance of purulence.

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active  
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, among them Parkinson's 
disease (as an organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time after 
service discharge (one year for Parkinson's).  Furthermore, 
certain disabilities (among them stroke and its 
complications) may be presumed to be service connected if 
manifested in a veteran who was a POW.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(c).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  For a disability to be a contributory cause of 
death, it must be shown that a disability which is inherently 
one not related to the primary cause contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312 (c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The certified primary underlying cause of the veteran's death 
was not manifested in service or in the first postservice, is 
not among the listed disabilities which may be service 
connected on a presumptive basis if manifested in a former 
POW, and is not shown by any competent evidence to have been 
related to the veteran's service. Consequently, service 
connection for the cause of the veteran's death on the basis 
that the primary cause of death was incurred or aggravated in 
service is not warranted.  

However, the record shows that when the veteran was 
hospitalized on February [redacted], 2002, 12 days prior to his death, 
it was reported that the veteran had suffered a stroke (which 
may be service connected on a presumptive basis if manifested 
in a former POW).  A consulting VA specialist in neurology 
has opined that the veteran's stroke materially contributed 
to cause (or accelerate) his death.  This is medical 
question, and there is no competent (medical opinion) 
evidence to the contrary.  The Board finds no reason to 
question the opinion of the VA specialist. 

The Board concludes that the evidence supports a finding that 
the veteran's service connected stroke materially contributed 
to cause (or, at least, hastened) his death.  Consequently, 
service connection for the cause of the veteran's death is 
warranted.  See 38 C.F.R. § 3.312 (c).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


